Citation Nr: 1828532	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-34 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for joint pain as due to undiagnosed illness has been received. 

2.  Entitlement to service connection for a neck condition. 

3.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for a low back condition has been received.

4.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for fatigue has been received. 

5.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for a sleep disorder, to include as due to an undiagnosed illness has been received. 

6.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for hemorrhoids has been received. 

7.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for indigestion or dyspepsia has been received.  

8.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for tinea pedis or furunculosis, also claimed as skin rash or boils has been received.  

9.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for cold sweats or body secretion has been received.  

10.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for muscle contracture headaches has been received.  

11.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for positional paresthesias of the arm has been received.   

12.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for memory problems, to include as due to an undiagnosed illness has been received.   

13.  Whether new and material evidence sufficient to reopen a claim for entitlement to service connection for a nervous system disorder, to include as due to an undiagnosed illness has been received.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1986 with over two months of prior active service, and from January 1991 to April 1991.  The Veteran had additional service in the United States Army Reserves.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In view of the April 2012 VA examination diagnosis of fibromyalgia and the Veteran's service in the Persian Gulf, advise the Veteran that should he wish to pursue a claim for service connection for fibromyalgia, he should file a formal claim for service connection for this disability with the RO.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA made a formal finding in June 2012 that the Veteran's service treatment records (STRs) were unavailable after procedures to obtain the records had failed.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, an obligation to explain its findings and conclusions, and an obligation to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran reported in an October 2010 statement that he had been involved in an accident while on active duty in June 1987.  It does not appear that attempts were made to obtain records from the clinic the Veteran identified.  In the Veteran's August 2012 substantive appeal, he indicated the name and place of his unit when the June 1987 accident occurred.  Further, the Veteran identified the name of another service member who was involved in the accident.  It does not appear that there have been attempts to obtain the treatment records of the service member identified by the Veteran, consistent with VAOPGCPREC 5-2014, to attempt to corroborate the Veteran's in-service injury.  The Board notes that the Veteran characterized the June 1987 accident as occurring on active duty, but the Veteran's April 1991 DD-214 form does not clarify the Veteran's prior active service or when he was on active duty for training prior to January 1991.  Given the Veteran's assertions that he was on active duty during the accident, attempts should be made to clarify his duty status outside of the periods covered by the two DD-214s of record and to obtain STRs for any additional periods of active duty.  

In the Veteran's August 2012 substantive appeal, he also identified his unit that was deployed to Iraq in 1991.  It does not appear that attempts were made to find STRs that may be associated with the Veteran's unit during his January 1991 to April 1991 active service.  

Under the provisions of 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement under subpart (a) that there first be new and material evidence to reopen the claim.  See also Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration, rather than as a claim to reopen).  Thus, the decision on whether to reopen the Veteran's claims will be delayed until additional efforts are made to obtain any existing service department records relevant to the Veteran's claim. 

Finally, the Board notes that many of the VA examination reports highlighted a lack of evidence in the STRs as the rationale for failing to find a link between the Veteran's current disabilities and his service.  This is an inadequate rationale for a negative opinion, especially when some of the Veterans STRs are missing.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a VA examination was inadequate because the examiner relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion).  As such, new VA examinations will be warranted.  

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Conduct additional development required to meet the heightened duty to assist a Veteran whose STRs have been destroyed by no fault of the Veteran.  The Veteran's statements of October 2010 and August 2012 should be reviewed to determine what additional development may be conducted to corroborate the Veteran's claims.  If any records are unavailable, include a memorandum in the Veteran's file documenting attempts taken to procure these records.  The additional development should include, but not be limited to the following:

(a)  Request the Veteran's complete service personnel records, including any Reserve or National Guard service. 

(b)  Attempt to obtain STRs associated with the Veteran for any periods of active duty that were not previously identified.  

(c)  Attempt to obtain records from the clinic the Veteran identified in his October 2010 statement.  

(d)  Consistent with VAOPGCPREC 5-2014, attempt to obtain the service and other related records that belong to or pertain to a service member other than the Veteran, as they are potentially relevant to the Veteran's claim.  The RO should specifically attempt to obtain, consistent with VAOPGCPREC 5-2014, records from the other service members involved in the June 1987 accident identified by the Veteran in his October 2010 statement.  Document any attempts to obtain these records. 

4.  After the above development has been completed, the Veteran must be afforded VA examinations by examiners with appropriate expertise to determine the nature and etiology of the Veteran's claimed joint pain, neck condition, low back condition, fatigue, sleep disorder, hemorrhoids, indigestion or dyspepsia, tinea pedis or furunculosis, cold sweats or body secretion, muscle contracture headaches, positional paresthesias of the arm, memory problems, and nervous system disorder.  The VA examiner should be asked to address 

a.  Can the Veteran's symptoms be attributed by history, physical examination, or laboratory tests to any known clinical diagnosis?

b.  If so, for each disability diagnosed, please opine whether it is at least as likely as not (a 50 percent or better probability) that such is directly related to the Veteran's active service, to include either an in-service auto accident or his Persian Gulf service.

c.  If any pathology cannot be attributed to any known clinical diagnosis, is it at least as likely as not (a 50 percent or better probability) that such pathology is a manifestation of either:

i.  undiagnosed illness manifested by either joint pain, chronic fatigue, gastrointestinal distress, or memory loss; 

OR

ii.  a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms? 

Specifically, does the Veteran meet the diagnostic criteria for chronic fatigue syndrome or a functional gastrointestinal disorder (such as irritable bowel syndrome)?

All opinions must include a complete rationale and reasoning, citing to supporting factual data or medical literature, as appropriate.  For purposes of this examination, the examiner must consider the following:

"Medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or cause that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

"Functional gastrointestinal disorders" are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.

5.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

